NO. 12-15-00262-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE INTEREST OF                                        §    APPEAL FROM THE 3RD

S.B. AND A.B.,                                            §    JUDICIAL DISTRICT COURT

CHILDREN                                                  §    HENDERSON COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this appeal. See TEX. R. APP. P. 42.1(a). After
reviewing the motion, the Court is of the opinion that it should be granted. Accordingly,
Appellant’s motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P.
42.2(a).
Opinion delivered December 3, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                         DECEMBER 3, 2015


                                         NO. 12-15-00262-CV


                    IN THE INTEREST OF S.B. AND A.B., CHILDREN



                                  Appeal from the 3rd District Court
                      of Henderson County, Texas (Tr.Ct.No. 2014C-1031)


                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.

                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.